internal_revenue_service department of the treasury number release date index number washington d c telephone number person to contact refer reply to cc te_ge eo2 - plr-120641-01 date date legend district city state statute a statute b statute c statute d statute e statute f statute g statute h dear this is in reply to a letter dated date requesting a ruling that district is a political_subdivision as defined in sec_1_103-1 and sec_170 of the internal_revenue_code district is a school district for a large metropolitan area the board_of education of district is appointed by the mayor of city as mandated by state statute a the facts plr-120641-01 mayor selects the board members from a list submitted by a nominating committee state statute b provides that the board_of education of a school district is a body politic and corporate under state statute c a city school district is considered a political_subdivision for purposes of state business state law provides in statute d and statute e that when necessary in the opinion of any board_of education a school district may proceed to appropriate property in accordance with statute f setting forth the procedures for appropriation statute g gives the school district the power to declare by resolution the necessity of raising annually a specified amount of money for school district purposes a copy of the resolution is certified to the tax commissioner no more than eighty-five days prior to the date of the election at which the board intends to propose a levy under this section statute h vests an attendance officer and assistants with police powers to issue warrants and enforce laws relating to compulsory education and employment of minors this law also provides that an attendance officer or assistant may take into custody youth of compulsory school age who are not attending school issue political_subdivision law and analysis in general if income is earned by an enterprise that is an integral part of a state or a political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see revrul_87_2 l987-1 c b gcm c b xiv-big_number superseded by revrul_71_131 1971_1_cb_28 the term political_subdivision is not defined in the code sec_1_103-1 of the income_tax regulations however generally provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or which has been delegated the right to exercise a portion of the sovereign power of the governmental_unit the three generally acknowledged sovereign powers are the police power the power to tax and the power of eminent_domain 3_tc_131 aff’d 144_f2d_998 2nd cir cert_denied 323_us_79 it is not necessary that all three of these powers be delegated to treat an entity as a political_subdivision for purposes of the code however possession of only an insubstantial amount of any or all sovereign powers is not sufficient all of the facts and circumstances must be taken into consideration including the public purposes of the entity and the extent to which it is subject_to control by a governmental body under state law the district’s power to appropriate property and land for its purposes is a substantial sovereign power accordingly we conclude that the district is a political_subdivision of state we express no opinion about whether the district’s power to raise money for school district purposes or the district’s power to enforce certain laws are substantial sovereign powers plr-120641-01 issue sec_170 sec_170 of the code provides subject_to certain limitations a deduction for contributions or gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year sec_170 states that the term charitable_contribution includes a contribution or gift made to or for_the_use_of a state a possession_of_the_united_states a political_subdivision of a state or any possession_of_the_united_states or the district of columbia but only if the contribution is made for exclusively public purposes because district is a political_subdivision of state contributions or gifts to or for_the_use_of district are to or for_the_use_of an entity described in sec_170 of the code accordingly contributions or gifts to or for_the_use_of district are to or for_the_use_of state and provided they are made for exclusively public purposes are generally deductible under sec_170 to the extent otherwise allowed by sec_170 except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures copy of this letter copy for sec_6110 purposes cc
